Title: To James Madison from James Leander Cathcart, 1 May 1808
From: Cathcart, James Leander
To: Madison, James



Sir
Madeira May 1st. 1803 8

I have the honor to inform you that since the date of my last by the Cartel Anson, were landed from the British letter of marque the Mars of Guernsey Le Sever master, the Officers & crew of the Schooner Speedwell of Boston John D. Dennis Master captured on a voyage from Marblehead towards Bayonne with a cargo of fish.  They were here near a month before an opportunity offer’d to send them home which was ultimately effected gratis.
A Squadron of Algerine Cruisers have been cruising on the Coast of Spain & Portugal in March & April; I have wrote to my correspondents at Cadiz & Gibraltar & have requested them to give me every information in their power relative to their movements: by Vessels touching at this Port on their way to the continent they will receive such advice as may be in my power to give them, which I presume will give additional security to our trade to those parts.  I have the honor to subscribe myself respectfully Sir Your Obnt. Servt.

James Leander Cathcart

